 HURST PERFORMANCE, INC.Hurst Performance, Inc. and International Union,United Automobile, Aerospace & Agricultural Im-plement Workers of America, UAW. Cases 9-CA-12130-2 and 9-CA-12276May 10, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn January 23, 1979, Administrative Law JudgeDavid L. Evans issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, HurstPerformance, Inc., Cincinnati, Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:1. Insert the following as paragraph 2(b), and re-letter the subsequent paragraphs accordingly:I No exceptions were filed with regard to the Administrative Law Judge'sdismissal of the 8(a)( ) allegations relating to Respondent's allegedly unlaw-ful no-solicitation and no-distnbution rules, Respondent's alleged surveil-lance of employees' union activities on January 6, 1978, and the Administra-tive Law Judge's failure to make any unfair labor practice findings withregard to those matters not alleged in the complaint but admitted by Super.-visor Shands.In agreeing with the Administrative Law Judge's finding that the Febru-ary 15 layoff was implemented without regard for seniority, we disavow hischaracterization that Plant Manager Crist's testimony concerning Respon-dent's seniority policy toward ex-Tassos employees was "gibberish" and "ab-surd."2 In order to more fully effectuate the purposes and policies of the Act inthe event Respondent resumes operations in the Cincinnati area, we shallmodify the Administrative Law Judge's recommended remedy by orderingRespondent to place all employees unlawfully terminated on January I I andall employees unlawfully laid off on February 15 who were not thereafterrecalled on a preferential hiring list. In such event, Respondent shall at thattime offer reinstatement to those employees. In all other respects. we adoptthe Administrative Law Judge's recommended remedy."(b) Establish in consultation with the Union apreferential hiring list, following a nondiscriminatorysystem, such as seniority, which includes the names ofall employees unlawfully terminated on January II1,1978, and all employees unlawfullly laid off on Feb-ruary 15, 1978, who were not thereafter recalled and,if Respondent ever resumes operations anywhere inthe Cincinnati, Ohio, area, offer reinstatement tothose employees. In the event Respondent in the fu-ture decides to resume operations at its 2421 EastKemper Road, Cincinnati, Ohio, facility, it shall offerthem reinstatement to their former positions or, ifsuch positions no longer exist, to substantially equiv-alent employment."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees abouttheir union membership, activities, or desires,and WE WILL NOT threaten them with discharge,plant closure, loss of employment opportunities,or other reprisals in the event they choose to berepresented by a labor organization.WE WILL NOT lay off, discharge, or otherwisediscriminate against our employees in regard totheir hire, tenure, or any terms or conditions ofemployment because they become members of orengage in activities on behalf of InternationalUnion, United Automobile, Aerospace & Agri-cultural Implement Workers of America, UAW,or any other labor organization.WE WILL make whole the following namedemployees for any loss of earnings they mayhave suffered as a result of the discriminationagainst them, plus interest:Robert McCordLarry InmanStephen CarterDonald StephenTaylorQuincy FantJeffrey RobertsonDanny RobertsSteve HallEric KendleBrian HaighStephen HakerDonald MohrJames WhitmerSteve BenzMichael CollisCharles TickleJohn StirsmanJeff WebbJon G. BraunsteinChester CollinsLarry SurgartJoe WaltersRobert EvansDennis PhillipsWE WILL, in consultation with the Union, es-tablish a preferential rehiring list, following a242 NLRB No. 30121 I)E('ISIONS OF NATIONAL LABOR RELATIONS BOARDnondiscriminatory system, such as seniority,which includes the names of all employees un-lawfully terminated on January 11, 1978, and allemployees unlawfully laid off on February 15,1978, who were not thereafter recalled and, if weever resume operations in the Cincinnati, Ohio.area, wF Wll1. offer reinstatement to those em-ployees. If we decide to resume operations at our2421 East Kemper Road, Cincinnati, Ohio, facil-ity, WL WII.l. offer them reinstatement to theirformer positions or, if such positions no longerexist, to substantially equivalent positions.WI. WIL. NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of their right to engage in or to refrainfrom engaging in any or all of the activities speci-fied in Section 7 of the Act. These activities in-clude the right to self-organization, to bargaincollectively through representatives of their ownchoosing, and to engage in other concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection.HURSI PERFORMAN(I, IN(N.DECISIONSIAIiMENNI ()F 1 IF CASEDAVID L. EVANS Administrative Law Judge: A hearingin this consolidated proceeding was held on September 18and 19, 1978,' at Cincinnati, Ohio, based upon charges filedagainst Hurst Performance, Inc., herein called Respondent,by International Union, United Automobile. Aerospace &Agricultural Implement Workers of America, UAW, hereincalled the Union or Charging Party. The charge in Case 9CA 12130 2 was filed on February 3; the charge in Case 9CA-12276 was filed on March 8. Complaints upon saidcharges were issued by the Regional Director, alleging thatRespondent violated Section 8(a)( 1) of the National LaborRelations Act, as amended, herein called the Act, by thefollowing acts and conduct: asking an employee if he weregoing to attend a union meeting; warning employees of un-specified reprisals if they became members of the Union orgave support to it; keeping an employee-conducted unionmeeting under surveillance; maintaining and enforcing aviolative no-solicitation rule: threatening discharge, layoff,plant closure, and other unspecified reprisals if employeesengaged in union activities: and threatening employeeswith surveillance of their union activities. The complaintfurther alleges that Respondent, in violation of Section8(a)(3) of the Act, discharged 5 employees on January I Iand I on January 19 and laid off 19 employees on February15. Respondent denies the commission of any unfair laborpractices. Specifically, it contends that persons classified asleadmen, who are alleged to have committed most of theindependent acts of interference, restraint, and coercionI Unless otherwise specified, all events described herein occurred in 1978.were not supervisors within the meaning of Section 2(1 1) ofthe Act, and therefore it is not responsible for their con-duct: that the discharges of January I I and 19 were forcause: and that the February 15 layoff was necessitated byeconomic conditions.IThe General Counsel and Respondent filed briefs, whichhave been carefully considered. Upon the entire record andupon my observation of the witnesses and the inherentprobabilities and improbabilities of their testimony, andhaving taken into account the arguments made at the hear-ing and in the briefs submitted, I make the following:FINDINGS AND CONCIU.SION SI. JURISDICTIONRespondent is a Pennsylvania corporation which at alltimes material herein has maintained offices, factories, orother places of business in Pennsylvania, Ohio, and Michi-gan. From January 1977, until July 21, 1978, Respondentmaintained a factory in Cincinnati, Ohio, where it engagedin modification of automobile bodies, principally for Gen-eral Motors Corporation. During the 12-month period im-mediately preceding issuance of the first complaint herein, aperiod representative of Respondent's operation at Cincin-nati, Respondent performed services for, and sold andshipped goods and materials valued in excess of $50,000from its Cincinnati facility directly to, customers locatedoutside the State of Ohio. Upon these and admitted facts, Ifind that Respondent is, and has been at all times materialherein, an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESRespondent. at the Cincinnati facility in question, modi-fies2sporty two-door hardtop automobiles. Although it mayaccept orders from other manufacturers and individuals, al-most the entirety of Respondent's production at Cincinnatiis the modification of new Pontiac Firebirds and ChevroletCamaros, which are manufactured by General Motors. Themodification consists of "hatching" or "hatching-out" theseautomobiles, a process of taking delivery of the finishedFirebirds and Camaros, cutting square-shaped holes in theroofs above the drivers' and front passengers' seats, fittingremovable safety glass windows in the spaces created by thecutting, testing for leaks, and returning the automobiles toan automobile transport-delivery service.Respondent began operation in the Cincinnati area inJanuary 1977, when it was told by General Motors Corpo-ration that if it wanted to keep the Firebird and Camarobusiness, it had to establish operations near the GeneralMotors plant which manufactures the automobiles. At first2For purposes of clarity, the present tense is used in descnbing Respon-dent's operation, although the Cincinnati plant was closed about July 21.T'he permanent closing of the plant is not alleged to have been violative ofthe Act.122 HURST PERFORMANCE, IN(C.Respondent performed only managerial, inspection, andsupport work, having contracted out the labor to an on-sitecontractor, G. T. Tassos Corporation. Because of its dissat-isfaction with certain aspects of Tassos' operation, Respon-dent terminated the contract and took over management ofall labor at the factory effective January 3. In mid-Decem-ber 1977 Respondent informed some, hut not all, of theTassos employees that it would accept employment appli-cations from them if they wished to apply. Respondent didnot extend this invitation to apply to employees whom itconsidered unwilling or unable to perform the work to Re-spondent's satisfaction or whom it considered undesirablefor any other reason. Lee Crist, Respondent's plant man-ager, testified that some "borderline" employees were per-mitted to apply, but he did not specify their names or num-bers or why each was considered marginal.Crist was the chief executive of the Cincinnati operationboth before and after Respondent removed Tassos. Crist'simmediate subordinates were Greg Koepenhaffer, plant su-perintendent, and Lenny LeFevre. plant foreman, both ofwhom Respondent admits were supervisors within Section2(11) of the Act at all times material herein. Immediatelyreporting to these individuals were the group leaders, whosestatus as employees or supervisors is in dispute: Mike Fos-ter, Mike Alexander. Tom Dreyer, Everett Shands, andGeorge Terry.The group leaders, principally Foster and Alexander.were responsible for overseeing various aspects of the pro-duction line operation. Beginning January 3, Koepenhafferand LeFevre conducted meetings where production and theUnion's organizational attempt were discussed. Shands,who was called by the General Counsel, testified that at oneof the early meetings Koepenhaffer told the group leadersthat he suspected that union or concerted activity was afootin the plant and that he further suspected a group walkoutor strike. Koepenhaffer told the group leaders that if anyone of eight "key" employees walked out, they should tellhim immediately that there was no need for him to comeback. Shands further testified that Koepenhaffer told thegroup leaders that if an employee was unjustifiably late orabsent he should be issued a written warning notice. Koe-penhaffer was not called to testify.' LeFevre was called byRespondent, but he was not questioned about these instruc-tions, although, according to Crist, he was required to be atall of the daily meetings. Therefore, Shands' testimony inthis regard is undenied. It is also undenied that on January3 Crist posted a notice, dated "12-28-77," addressed to allemployees, announcing that Respondent would dischargeemployees for "serious violations," which were unspecified.The notice further announced a system of progressive disci-pline, including verbal warning, written warning, 3-day sus-pension, and termination for repeated violations other than"serious violations." It is further undisputed that the groupleaders had in their possession forms entitled: "Hurst Per-formance, Inc., Disciplinary Action Form." Received inevidence, without objection, was one such memorandum'The failure to produce Koepenhaffer is critical and will be mentionedseveral times hereafter. Respondent states in its brief that it was unable toproduce Koepenhaffer. However, at the hearing there was no evidence ten-dered or representation made regarding any attempt to find Koepenhaffer orcompel his attendance by subpena.issued to employee Bill Foster by leadman Michael Fosterwho signed the document in a space designated "IMMEIlI-ATE SUPERVIS()R.4 Respondent makes no suggestionthat Foster was not authorized to issue such notice (otherthan in answers to conclusionars, leading questions, whichI discredit) or that the warning notice was not placed In anyof Respondent's files.Since. under Respondent's system of progressive disci-pline, written warning notices place in jeopardy the tenuresof employment of its employees. Respondent has estedleadmen with authority to affect that tenure and. therefore."discipline" them as the term is used in Section 2(11) of theAct.' Of course, the authority to discharge. even for thelimited (and violative) reason o striking, has the ultimateeffect on an employee's tenure of employment.While there was a great deal of testimony regarding theissue of whether leadmen had the authority responsibly todirect the work of the production line employees, I need notdecide this issue. The Board and the courts have held onoccasions too numerous to count that, when Congress usedthe word "or" in Section 2(11 ) of the Act, it meant exactlywhat it said. The authorities enumerated therein are to beread in the disjunctive: possession of any one will require afinding that the individual in dispute is a supervisor. Specif-ically, the Board has recently held that possession of theauthority to discipline (afiJrtiori discharge) compels a con-clusion of supervisory status, regardless of the presence orabsence of any of the other indicia enumerated in Section2(11). The New Jersey Famous Ato.s (Chocohlle (/tp ( ooAitCorporation. 236 NLRB 1093 (1978). AccordinglNy, I findand conclude that all of the group leaders were, at all timesmaterial herein. supervisors within Section 2( I 1) of the Actand that Respondent is responsible for their conduct (whichis factually undenied).A. Background. LUniion Activity and Alleged I'iolationsThe last day Tassos operated as a labor contractor at theplant was December 22, 1977. Respondent hired 33 of the41 production employees whom Tassos had employed. Inaddition, Respondent hired seven new production employ-ees on January 3. its first day of operation as the employerof the employees involved herein. Crist on that date con-ducted an employee meeting on the production floor beforethe employees began the day's work. At that meeting Cristtold the employees how Hurst intended to operate the plantand introduced' as "leadmen" or "group leaders" Foster,Alexander, Dreyer, Shands, and Terry. Questions from thefloor were entertained. One employee was prompted to ask,apparently b the presence of seven new faces, what therespective seniority rights would be between former Tassosand non-former Tassos employees in the event of lansoff.4 apitals are originalSee Southland (oporpraon, 208 NLRB 715 (1974). and Schding locksCorporation 150 NLRB 1688 (1965). where issuance of such notices was heldto be iolative of Section 8(a) I ) and (3.* It is also relevant that the leadmen attended daily management meetings,were In a higher pas grade than other employees. almost never performedmanual labor, were (according to the written warning notices) held out to theemployees toi be supervisors, and were considered such by the employeesT The, had been classified "foremen" when lassos was present.123 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCrist's answer is in dispute. Employees Donald Mohr andJoe Walters testified unequivocally that Crist respondedthat the former Tassos employees would be given prefer-ence in layoff and recall rights to employees hired "on thatday." Crist testified:I told them we had considered this and since we weregoing to have Tassos people, that we would honor theirseniority on that day of January the 3rd in relation towhat was the most senior person in the Tassos senior-ity would be established as the most senior person onthat day with us.This, of course, is gibberish. To the extent that Crist wastrying to convey the impression that Tassos seniority was tobe honored that day, and only that day, it is also absurd:nobody was being laid off or recalled on January 3. More-over, as he gave the above answer, Crist strongly empha-sized the phrase "on that day" both of the times he used it.In doing so, Crist protested too much, belying himself indemeanor as well as word. Mohr and Walters impressed mefavorably, and I credit their account. In addition to theirhaving a credible demeanor, their account makes sense; ifCrist had meant that the former Tassos employees wouldhave no preference over non-Tassos employees, he couldhave simply stated the fact.In addition to promising former Tassos employees prefer-ence over new hires, Respondent had promised to honorseniority accrued by those employees vis-a-vis themselves.In another notice to employees (which was placed in evi-dence by Respondent to show that they were notified thatthey would be on a probation as "new" employees), Re-spondent assured the employees that it would honor Tassosseniority thusly:..you will be a new employee, but as a new em-ployee, if you are the oldest employee with Tassos youwill carry the seniority as the oldest new employeehired.During the 4 days following the January 3 meeting, Rob-ert McCord, Larry Inman, Donald Stephen Taylor, QuincyFant, and Stephen Carter began discussing the possibilityof union organization among themselves and with their fel-low employees. An unsuccessful attempt to secure represen-tation by the Charging Party had been made the previoussummer. The chief employee proponent of organization, ac-cording to all of General Counsel's witnesses, was McCord.Respondent denies knowledge of McCord's activities, aswell as those of all other employees, before the originalcharge was filed.The employees planned a meeting to discuss organiza-tion. It was agreed that a meeting of employees would beheld in the employee parking lot immediately after quittingtime (3:30 p.m.) on Friday, January 6. At approximately Ip.m. on that date, Inman entered the breakroom at theplant. When he entered, Koepenhaffer was there alone.Koepenhaffer asked Inman if he were going to attend themeeting. Inman attempted an evasive response, and Koe-penhaffer replied, "You know what I mean, the meetingabout the Union." Inman responded that he did plan toattend.The meeting was held as scheduled in the parking lot.McCord did most of the talking in favor of the Union, butInman, Taylor, Fant, and Carter were also vocal. In attend-ance at the meeting was group leader George Terry.' whohad parked his car in the lot. Terry stood around andwatched and listened as Inman passed out four or fiveblank UAW authorization cards which he had left overfrom the previous organizational attempt. At this meetingCarter, Taylor, and several other employees signed authori-zation cards. While this meeting was being conducted, Koe-penhaffer stood at a factory door, where he could see, butnot hear, the employees.Shortly after the January 6 meeting, but before the Janu-ary I I discharges, Dreyer approached Inman at his workstation on the production line and told him, "You guys aretrying to bring the Union in here and if you do, the com-pany will close down." Both before and after the January 6meeting, Alexander told Inman several times that "'UAW'stands for you ain't working."Shands testified that he knew that McCord was the prin-cipal employee organizer and that Taylor was assisting him.Shands further testified that on January 10, at the dailymanagement meeting, the leadmen and Koepenhaffer werediscussing the union activity, and some of the group leadersmentioned that McCord was with the Union and that hewas getting the employees "stirred up." According toShands, Koepenhaffer responded that if McCord continuedto get the employees "stirred up," Respondent would "haveto let him go."On the following day McCord, Taylor, Fant, Inman, andCarter were told by Koepenhaffer to report to his office atquitting time. When they arrived, Koepenhaffer had theirfinal paychecks, which he handed them, and he announced,"We're going to have to let you go; we're reorganizing theplant; you don't fit in." When the five men pressed for anexplanation, Koepenhaffer responded, "I can't say nomore; that's the way it is."It is undisputed that none of the five men were told thatthey were considered "borderline" or otherwise forewarnedthat their jobs were in jeopardy or that they had committedany offenses, "serious" or otherwise. In memoranda to theirpersonnel files and in response to inquiries by the Ohio un-employment agency, Respondent noted only: "Terminatedwithout prejudice during the probationary period in linewith reorganization procedures."In its defense Respondent offered only the testimony ofCrist and LeFevre. Crist stated that he relied on the recom-mendation of Koepenhaffer in making the decision to dis-charge the five men. Crist could not remember the names ofthe five dischargees other than those of McCord and Tay-lor. He could not specify reasons for the discharges. Theclosest he could come was such statements as: "[T]hese fivepeople were resisting everything we did. They weren't goingto let us get that line set up right and it was his (Koepenhaf-fer's) recommendation that we terminate those people."I stated unequivocally on the record that I was admittingsuch testimony only for the limited purpose that some re-port was made by Koepenhaffer to Crist. Of course, it washearsay as to purported derelictions of individual employ-ees. As noted above, Koepenhaffer did not testify. LeFevre,the individual who Respondent contends was their immedi-I As with Koepenhaffer, Respondent did not call any of the group leadersto testify. Therefore, testimony regarding their conduct is factually undenied.124 HURST PERFORMANCE, INC.ate supervisor. could specify no fault with any of the em-ployees except that he thought McCord did not use onepiece of the equipment, a foam gun, properly. However,there is no evidence that he thought McCord should bedischarged for that reason or that he made such a recom-mendation to Koepenhaffer or Crist.In July Inman returned to the plant and asked LeFevrefor a letter of recommendation. In a letter dated July 31and addressed "To whom it may concern," LeFevre states:"His attitude, attendance, integrity and work performancewere all excellent. I would highly recommend Donald for aresponsible position with any company."On the day of the discharge, five inexperienced employ-ees (including Michael Boshears) were hired, and a sixthwas hired the following day. At least two of these employ-ees were later dismissed because of inability or unwilling-ness to keep up with the work.On the day following the discharges McCord turned overto Mohr about 60 blank UAW authorization cards. Mohr,assisted principally by employees Jeff Webb and Joe Wal-ters, distributed about 40 of the cards, approximately 18 or20 of which were returned to Mohr. Mohr took the cards toUnion International Representative Ivory Howard. whosent to Crist a letter dated January 24 stating the fact that amajority of the production and maintenance employees hadselected the Union as their collective-bargaining representa-tive and requesting recognition. On January 25 Howardfiled a petition for election in Case 9-RC- 12339, describingas the unit involved all production and maintenance em-ployees of Respondent.The following is the unrebutted testimony of the namedemployees regarding the conduct of Koepenhaffer and thegroup leaders in the period between the discharges of Janu-ary II and the layoff of February 15:Benz testified that on January 13, at the employees'morning break period, at his work station, he signed aUAW authorization card which Mohr had given him. As hedid so, Koepenhaffer walked by and stated to the employ-ees, "[Y]ou would get in trouble for that." Benz volunteeredthat Koepenhaffer joked a lot, and he could not tell if hewas joking on this occasion.Mohr testified that during the latter part of January,Alexander repeatedly approached him at his work stationand told him that if Respondent found out who was in-volved with the Union, it would discharge them and, specif-ically, that if Respondent discovered that Mohr was in-volved, he would be fired. Alexander also repeatedly toldMohr that Respondent would close the Cincinnati opera-tion and move elsewhere if the employees chose the Unionas their collective-bargaining agent. Mohr and Walters tes-tified that during the latter part of January, at Walter'shome, Alexander told the two employees that Koepanhaf-fer had stated at one of the daily management meetings thatRespondent intended to fire them because of their "atti-tudes." Apparently on this occasion no mention was madeof union activity, but there is no other salient aspect of theemployment of Mohr and Walters in evidence, and I con-clude that by "attitude" the employees would reasonablyhave believed that Alexander meant the employees' pro-9 Walters and Alexander are brothers-in-law.union sympathies. Mohr also testified that Alexander toldhim, while at work, that at one of the daily managementmeetings during this period. Koepanhaffer had said that"he'd like to find out who was passing out the cards: he'dlike to put a stop to it and they'd be gone."In addition to the above. General Counsel alleges thatcertain conduct of Shands violated Section 8(a)(1). Em-ployee Benz testified that at some time in March, before theelection of March 17, he called Shands to secure informa-tion because he knew Shands attended the daily manage-ment meetings. Benz testified that during the conversationShands told him that "the five guys were fired because oftheir union activity." As noted above, Shands was called byGeneral Counsel, but he was not asked about this conversa-tion by either General Counsel or Respondent: therefore,Benz' account remains undenied, and I find that the state-ment was made. Shands was asked about, and did admit,telling several employees of Koepenhaffer's threat to fireMcCord if he continued to stir up the employees about theUnion. Shands further admitted telling McCord on themorning of his discharge that he should not be so openabout his activities, an action which General Counsel con-tends independently constitutes a warning of reprisal orthreat of discharge.Michael Boshears was one of the inexperienced employ-ees hired on January II to replace the five employees whowere discharged on that date. Boshears testified that he wasassigned the job of placing moldings on the automobiles asthey progressed along the production line. He further testi-fied that he was supervised by LeFevre and only mention ofhis work by management was "to help me out, trying to getme started learning the stuff and point out to me if I mademistakes, and how to do it right and stuff like that." Bosh-ears received an authorization card from one of his fellowemployees at work on January 16. He took the card homeand returned it to one of the employee-solicitors on January17. No supervisor witnessed any of this activity. On Janu-ary 18 the employees were called together and given clean-up duties to keep them working, as there were no automo-biles to work on because of the bad weather.After the meeting Koepenhaffer called Boshears to hisoffice and told the employee that he was discharged. Ac-cording to Boshears, he asked, "Am I not working fastenough or what?" Koepenhaffer, after a few seconds' pause,replied, "[Yleah, that's it." Boshears testified that he hadreceived no written or oral warning during the week he wasemployed. Respondent presented no evidence regardingBoshears' work.On Wednesday,?' February 15, Respondent laid off 19employees, 14 of whom had signed authorization cards forthe Union. Respondent argues that the layoff was effectu-ated solely because of economic necessity. It further arguesthat no antiunion motivation has been demonstrated byGeneral Counsel, since 5 of the 19 employees laid off hadnot signed authorization cards for the Union, and that Gen-eral Counsel has not proven knowledge of the membershipor activities of any of the employees. Finally, Respondentcontends in its brief that "all employees laid off on Febru-ary 15, 1978, were on probation and were laid off by senior-ity."10 Respondent's pay penods were from Fnday to Friday.125 I)E(ISIONS OF NATIONAl. LABOR RELATIONS BOARDAccording to record evidence, including stipulations ofthe parties, the respective seniority status of the employeeslaid off is as follows: Eight of the employees were formerTassos employees; their names and respective Tassos se-niority dates, all in 1977, are: Benz,. Robert Evans, andJames Witmer, January 24: Walters, February 22; Michael('ollis, February 23: Stephen Haker. February 24: Mohr.March 29: Webb, April I. The remainder (Jeffrey Robert-son, Danny Roberts. Steve Hall,. Eric Kendle, Brian Ilaigh,Charles T ickle. John Stirsman, Chester Collins Jon G.Braunstein. Larry Surgart, and Dennis Phillips) were hiredon or after January 3. Three employees who were hired onor after January 3 were retained on February 15: PhillipWeidman, Jeffrey Costa, and William Smallwood. Each ofthe former Tassos employees who were laid off on February15 was senior to at least some other Tassos employees whowere retained: those employees and the number of Tassosemployees junior to them who were retained were: Benz.Evans. and Whitmer. 11; Walters. 9 (Collis. 7: Ilaker, 6:Mohr and Webb, 3.Accordingly, I find that the layoff was implemented with-out regard for seniority.The only evidence regarding economic necessity for thelayoff consisted of Crist's unsupported testimony that onFebruary 10 Tom Flaherty of General Motors informedhim by telephone that production was going to be reducedduring the forthcoming 5 or 6 weeks, and during that periodRespondent would be receiving from 40 to 45 cars per dayas opposed to the norm of 75 to 80. Flaherty was not calledto testify even though rist stated that he still deals withthat General Motors representative regularly.Crist admitted that Respondent occasionally receives no-tice of diminished shipments from General Motors, but in-sisted that Flaherty's prediction f February 10 was un-precedented. Since Flaherty was not called to testify, ('rist'saccount of the timing (as well as content) is factually un-contradicted. The date is critical to Respondent's case. asCrist testified that there was a 7 days' time lag betweenannouncements of reduced production by General Motorsand actual effect on Respondent. If credited, this wouldgive some seeming support for the timing of the layoff. (Ofcourse, it would not explain why the layoff was imple-mented only 3 working days after the notice.)Assuming that some notice of reduced production wasgiven in the first half of February, I discredit Crist's testi-mony as to the exact date. The testimony was given in re-sponse to a repeated leading question, and it was made inreliance upon a rejected exhibit, as discussed infra. Addi-tionally, although Crist testified that he immediately real-ized that a substantial and long layoff would be required,Respondent did not notify the affected employees until thedate of its implementation. February 15, and Respondentdid not explain the reason for the layoff until the followingday. There is no legitimate reason for the delay in notifica-tion and explanation. While Koepenhaffer, according toCrist, made an investigation to determine who should belaid off, his supposed report was completed and deliveredon February 11.Moreover, I discredit Crist as to the content of the pur-ported conversation with Flaherty. Flaherty was not pro-duced, nor were any' documents which would have corrobo-rated such a conversation, such as receipts, as discussedin/ra. Finally, even under Respondent's theory, there wasno necessity for implementing the layoff only 3 workingdays after the notice, a factor further discrediting Crist."Although General Counsel subpenaed the records whichwould document the timing and nature of the reduced re-ceipts of automobiles from General Motors, and althoughRespondent's counsel acknowledged the existence of suchrecords, none was produced; also, LeFevre testified thatRespondent possessed records which would reflect the in-ventory of cars on the lot ready for processing on February15. but these records were not produced.Respondent did offer some documents which Crist identi-fied as summaries of receipts, shipments, "inventory onhand." and number of automobiles produced from October10, 1977, through December 31, 1977. Respondent also ten-dered summaries of automobiles received, shipped, andproduced (but not "inventory on hand") from January 3through April 22. These summaries were made post hoc, theprocess of making them having been initiated on February28, and the originals from which they were purportedlytaken were not made available to General Counsel or theCharging Party at the hearing. Accordingly, I rejected thesummaries, as they were not business records within Rules803(6), or "summaries" within Rule 1006 of the FederalRules of Evidence.Since Respondent failed to produce admissible recordson the issue of inventory, reliance must be made on thephysical observations of the witnesses.Several of the General Counsel's witnesses credibly testi-fied that Respondent continued to have a normal amount ofinventory on the lot through the week following the layoff.LeFevre testified that normal production was 70 cars a dayand that on February 15 Respondent had the normal inven-tory of about 280 unfinished automobiles, or 4 days' pro-duction, on the lot. lie further testified that the inventorywas slightly less during the third week in February andeven less the last week of February, hut that there werealways at least 70 uncut cars on the lot each day throughJuly.Employees Mohr. Collis, Benz, and Walters testified thatwhen Koepenhaffer told them of their layoff, he stated thatit would be only for 3 to 6 weeks.On February 17 representatives of Respondent and theCharging Party met at the Regional Office for purposes of ahearing on the petition filed in Case 9 RC-12339. It is un-disputed that at the meeting, which resulted in a Stipulationfor Certification Upon Consent Election, Respondent, byits vice president of industrial relations, Donald L. Chance,successfully insisted that the laid off employees be permit-ted to vote only subject to challenge because they had noexpectancy of recall.The stipulation was approved by the Regional Directoron February 21. As shown on the list of eligible voters, thepayroll eligibility date was February 17. An election wasconducted on March 17. The Union was certified as thecollective-bargaining representative of the production andmaintenace employees after it received 38 votes in the elec-tion to 6 votes for no representation; 4 votes were chal-lenged." In short, (rist's testimony of the call from Flaherty is a quagmire ofinconsistencies, as well as being unsupported by admissible documentaryevidence or testimony by Flaherty.126 HIJRST PERFORMANCE, INC.The parties bargained for a while, and a contract wasreached. The plant was permanently closed on or aboutJuly 21 for reasons which are not disclosed in the record.B. Analysis and Conclusions1. Section 8(a)(1)As alleged by the General Counsel, and as the uncontra-dicted testimony detailed above proves: Koepenhaffer in-terrogated Inman regarding whether he was planning toattend the union meeting of January 6; Alexander threat-ened Inman with plant closure and loss of employment(there is no other permissible interpretation for the state-ment that "UAW" stands for "you ain't working"); Koe-penhaffer threatened Benz with unspecified reprisals whenhe warned the employee that he could get in trouble forsigning a authorization card (had Koepenhaffer been jok-ing, he should have made it plain to the employee); Alex-ander warned Mohr and Walters that Respondent wasmaintaining surveillance of their union activity when hesaid Koepenhaffer was keeping an eye on them, and hethreatened those employees with discharge (by Koepenhaf-fer) for their protected activities; Alexander repeatedlythreatened Mohr with closure of the plant and loss of em-ployment if the employees persisted in their union activi-ties; Koepenhaffer threatened Collis with plant closure;Dreyer threatened employees Collis and Cash with plantclosure if the Union were chosen by the employees; andShands threatened Benz with discharge for union activitieswhen he told him that Respondent had fired McCord, In-man, Taylor, Fant, and Carter because of their union ac-tivities. As each of these actions unquestionably tended tointerfere with, restrain, and coerce employees in the exer-cise of their rights under the Act, I find and conclude thatthey constitute violations of Section 8(a)(1) of the Act.In her brief the General Counsel further contends thatShands' admitted telling employees of Koepenhaffer'sstated intention to discharge McCord and Shands' admittedwarning to McCord to be less open about his activities in-dependently constitute violations of Section 8(a)(1). Theselatter matters were not alleged in the complaint, and thereis no evidence that Respondent had been given notice ofthis contention of General Counsel. Since proper notice wasnot given Respondent and since the fining of a violationpredicated on this aspect of Shands' testimony would notaffect the scope of the Order recommended herein, I makeno conclusion in this regard.The complaint alleges that since December 28, 1977. Re-spondent has maintained no-solicitation and no-distribu-tion rules which prohibit: "[s]oliciting during the time whensupposed to be at work" and "[s]oliciting in any mannerwhile on company premises." The answer denies existenceof the rule as stated in the complaint and affirmativelystates that Respondent's rule in this regard is: "[e]ngagingin any kind of solicitation or petitioning or'2in any wayinterfering with the work of other employees during theirwork time." The answer further affirmatively states that the12 1 hope that this second "or" is not included in the written rule as quotedhere, since it would have had the effect of prohibiting all "solicitation orpetitioning."rule as quoted therein "is the Rule accepted and approvedby Region 9, NLRB. in settlement of' case No. 9-C ('A11291 ."In support of this contention, the General Counsel olfered the testimony of employee Benz, who testified thatduring the first week in January someone gave him a docu-ment, offered b the General Counsel. which contains therule quoted in the complaint. The document bears the nameof Benz and is signed by Roseann ('rist. Presumably. Rose-ann Crist is in some way related to Lee Crist, but the onlyindentification made b Benz was: "Lately, she's been sign-ing the checks." I reject the document, since Benz. althoughasked repeatedly,. could not identif' the person from whomhe received the document and stated that it could well havebeen rom another employee.The General Counsel urges that I reverse m' ruling thatno foundation had been laid for receipt of the documentand that I find that Respondent violated Section 8(a)(l) bymaintenance of the rules enumerated therein. arguing thatRespondent should have come forward with a denial thatthe rule therein was in effect and/or evidence of what theexisting rule was. The General Counsel further contendsthat the existence of Roseann Crist's signature is sufficient,ot itself, to charge Respondent with responsibility for therule.The burden of proof in these matters is on General Coun-sel, not Respondent. Assuming the rule quoted by the com-plaint was posted or generally distributed by Respondent.General Counsel could have called knowledgeable employ-ees to attest to the fact. Counsel for General Counsel couldalso have taken issue with Respondent's representation thatthe rule was the subject of a charge which was settled byher Region. but she did not. She could also could havefurther identified Roseann Crist other than that "lately" (aword discreetly omitted from General Counsel's brief) shehad been signing the paychecks. I adhere to my ruling;General Counsel has not proved a violation of Section81a)(l) in this regard.Although not discussed in G(eneral Counsel's brief, thecomplaint alleges that by Terry's presence in the parking loton January 6, Respondent engaged in surveillance of em-ployees' union activities. Since there is no evidence thatTerry ever parked his car elsewhere and since the meetingwas unique and most likely to arouse natural curiosity, Ifind that by Terry's presence Respondent did not violateSection 8(a)( I) of the Act.Finally, the complaint alleges that in the latter part ofDecember 1977, Koepenhaffer coercively interrogated em-ployees. The only testimony in this regard was that of em-ployee Phillips, who testified that sometime before Christ-mas he had a preemployment interview with Koepenhafferduring which Koepenhaffer asked if' there had been a unionat Phillips' previous place of emplosment. Phillips repliedin the negative. I can find no coercive element in this ques-tion. and I shall accordingly recommend that this allegationbe dismissed.2. Section 8(a)(3)a. The discharges of Januar 11Although Respondent denies knowledge of their unionmembership and activities, it is undisputed that McCord.127 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInman, Taylor, Fant, and Carter were the five most vocalemployees at the meeting of January 6, which, as I havefound, was attended by Terry, whom I have found to havebeen a supervisor. While his presence may not, of itself,have been an act of surveillance, the knowledge he receivedis imputable to Respondent." Moreover, knowledge of theUnion activity of these five employees may be inferred fromthe fact that only union members, and only the five who ledthe meeting of January 6, were selected for discharge. TheBoard has long recognized that selection for layoff or dis-charge of a disproportionate number of union adherents,absent other plausible reason for the selection, warrants in-ference of knowledge of the union activity or membershipof the dischargees. See Angelo Packing Company, 163NLRB 842 (1967), and the cases cited therein, especially atfootnote 18 of the Administrative Law Judge's Decision. Ofcourse, inference of knowledge of the activity of McCordand Taylor is not necessary, as Shands testified that heknew that they were actively soliciting memberships for theCharging Party and that Koepenhaffer had vowed to elimi-nate McCord because of his activities just the day beforethe discharges.Respondent's animus toward the organizational activi-ties, of its employees, especially McCord, could hardly havebeen made clearer than by the numerous violations of Sec-tion 8(a)(I) detailed herein. Given these elements of knowl-edge and antiunion animus, the next question is whetherthe reason assigned for the discharge, if any, was pretextual.The assigned reason, reorganization of the plant, withoutfurther explication (especially in face of a request for suchat the time Koepenhaffer discharged them), is so vague asto be meaningless and is tantamount to discharge for noreason at all. With due deference to the litany that an em-ployee may lawfully be discharged for a good reason, a badreason, or no reason at all, where there is no reason givenfor a discharge it is indicative of unlawful motivation. RiceLake Creamery Co., 131 NLRB 1270, enfd. 302 F.2d 908(D.C. Cir. 1962).Although I categorically stated on the record that I wasreceiving Crist's testimony regarding Koepenhaffer's rec-ommendations for the report only, Respondent producednot one shred of nonhearsay testimony regarding allegedderelictions of the five dischargees. Moreover, I repeatedlyrequested that Crist testify as to which employee committedwhat transgression, but he could not do so. (In fact, asnoted above, he could not even remember the names of thedischargees other than those of Taylor and McCord.)Therefore there is no evidence in the record which wouldtend to prove that the employees were discharged forcause."To the contrary, there is substantial evidence that the fiveemployees had performed their jobs satisfactorily. Respon-dent retained them, although it refused to take applications" It should also be noted that Koepenhaffer had interrogated Inman be-fore the January 6 meeting and thereafter stood and watched the meetingfrom a plant door. Presumably, Koepenhaffer thereafter asked Terry whathe had seen and heard." Nor may Respondent take refuge in the fact that these employees wereon a 45-day probationary period. The Board has long held that probationaryemployees are protected by the Act. Lapeer Metal Products Co., 134 NLRB1518 (1961).from several other former Tassos employees. In its noticesof discharge Respondent specified that the discharges were"without prejudice," indicating that the dischargees wereeligible for employment in the future. Without hesitation,LeFevre wrote a glowing recommendation for Taylor, andShands, who worked near McCord, testified that he hadknown of no problem with the work performance of thatemployee. Finally, when asked to specify what commentshe had made to Koepenhaffer about the five dischargees,LeFevre (who Respondent contends was their immediatesupervisor) could only remember that McCord was slowwith a foam gun. This demonstrates that LeFevre had noproblem with the work of the other four, and, as notedabove, there is no evidence that McCord was dischargedbecause of his performance with the foam gun.Finally, although I would have reached the same conclu-sion without it, I hold to be most significant the statementof Shands to Benz that the five employees were fired forunion activity. The Board has most recently held that suchstatements, even in a context of speculation, constitute anadmission against interest when made by a supervisor, suchas Shands. In Marcel Schurman Co., Inc., 238 NLRB 1277(1978), the Board held that such an admission "makes in-escapable the conclusion that the discharge was discrimina-torily motivated." This would be especially true where theadmission was made by a supervisor who attended dailymanagement meetings at which the union activity was dis-cussed and at which the plant superintendent had openlyvowed to discharge the principal employee organizer,McCord, on the day preceding the discharge. Such demon-stration of animus eliminates even the factor of speculationpresent in Marcel Schurman Co., supra.Accordingly, I find and conclude that McCord, Inman,Taylor, Fant, and Carter were discharged by Respondent todiscourage membership in and activity on behalf of a labororganization and that by such conduct Respondent violatedSection 8(a)(1) and (3) of the Act.b. The February 15 layoffRespondent contends that General Counsel has not metthe burden of proving a prima facie case in regard to theFebruary 15 layoff.Respondent, in the middle of a weekly pay period, with Iweek's inventory of uncut cars in its parking lot, notifiedemployees that they were temporarily laid off for a periodof time not to exceed 6 weeks. However, all of Respondent'stestimony, even if it were credited, demonstrated the needfor only a temporary layoff." Two days after the layoff, atthe consent conference on the petition for election, Respon-dent adamantly insisted that all 19 employees should bepermitted to vote in the forthcoming elections only by chal-lenge ballot, as they had been permanently laid off. Re-spondent ventures no explanation for these radically incon-sistent positions. There is only one logically possibleexplanation for this conduct: Respondent intended to, anddid, catch in its net a substantial number of union membersI' The layoff did appear to be temporary for 14 of the employees. Accord-ing to Respondent's records, 14 of the employees were recalled in March andApril. Whether all employees were recalled and reinstated is a matter forcompliance.128 HURST PERFORMANCE, INC.and virtually certain "yes" votes. Then it falsely told theRegional Office the layoffs were permanent, knowing thatthe votes of permanently laid off employees are notcounted.This, without more, would constitute a prima facie case.But there is more.As detailed above, Respondent's supervisors repeatedlythreatened the employees with loss of employment if theorganizational attempt were successful. Respondent hadpreviously demonstrated its penchant for coverting its ani-mus to action by discharging McCord, Inman, Taylor,Fant, and Carter, as found above. Through Koepenhaffer itinformed its supervisors that discovery of the identity ofsolicitors was important. Koepenhaffer was "keeping aneye" on Mohr and Walters, and presumably the other em-ployees. It implemented the layoff with disregard for senior-ity accrued by the discriminatees who had been employeedby G. T. Tassos Corporation, contrary to what the employ-ees had been promised orally and in writing. Selection forlayoff was made without consultation with LeFevre or thegroup leaders.The prima facie case having been established, it is uponRespondent to come forward with probative explanationfor the implementation of the layoff and the election of theemployees affected. Fabricut, Inc., 238 NLRB 768 (1978).The testimony adduced in support of Respondent's de-fense of economic justification falls into two categories:hearsay offered through Crist and admissions made by Le-Fevre.In disregard of my categorical statement that I consid-ered Crist's testimony to be unsubstantiated and of a hear-say nature and that I would not base any findings there-upon, Respondent failed to produce the records whichwould seemingly support its defense, despite the subpena ofGeneral Counsel and the acknowledgment by counsel andLeFevre that the records existed and were in Respondent'soffice in Brighton, Michigan. Additionally, Flaherty, theGeneral Motors official who could have supported the testi-mony of Crist that General Motors had, in fact, cut downon orders, was not produced. Crist testified that Flahertystill worked for General Motors and that he dealt with himregularly, but no explanation for not producing Flaherty(or the records) was advanced by Respondent.Fabricut, Inc., supra, is a strikingly similar case. There theemployer's executive officer, Harry Guterman, claimed tohave received a report from employee Frank Savien thatcertain orders had been received from a customer, and itwas that report which precipitated a layoff. The Board re-fused to accept such bare assertions, stating:'6In light of the General Counsel's prima facie case,the Administrative Law Judge erred in applying astandard of "a plausible economic explanation for thereduction in force." Rather, the burden shifted to Re-spondent to go forward with probative evidence tosupport its claim that it had a legitimate economic rea-son for its actions. As described below, because therecord is void of any credible evidence of an economic16 Supra at 769.motivation for the March 11 reduction in force. wefind that it was unlawful.'The crux of Respondent's economic defense is that,on March 9, Harry Guterman was allegedly told byone of his own employees, Frank Savien, that Respon-dent had not received the contract for the balance ofan order for 150,000 Army bedspreads. Respondent,however, merely introduced Harry Guterman's self-serving hearsay testimony consisting of bare assertions.No written evidence was presented, nor was Saviencalled as a witness.2The record is completely devoid ofany credible, documentary, or probative evidence ofthe alleged economic defense. It is elementary that theBoard may draw an adverse inference from the failureof a respondent to produce evidence to support an al-leged economic defense to a layoff.'Shattuck Denn Mining Corporation (Iron King Branch) v. N. L R. B.,362 F.2d 466 (C.A. 9, 1966). We disagree with the Administrative LawJudge that a blanket allegation covering all bedspread department ter-minations is a necessary factor for finding that the reduction in forcewas unlawful.2 The record does not show that Savien is no longer an employee ofRespondent and, therefore, no longer under its control.International Union, United Automobile, Aerospace, and AgriculturalImplement Workers of America (UA Wj [Gyrodyne Co. of America] v.NL.R.B., 459 F.2d 1329 (C.A.D.C., 1972).The adverse inference rule of Gyrodyne Co. of America, su-pra, is well established and need not be repeated here. Suf-fice it to say that if Respondent had records to support itsposition, they would have been produced, and not someinadmissible (and partial) extrapolation from them. Thesame is true for the personage of Flaherty, who could havebeen subpenaed, as was Savien in Fabricut, Inc., supra.Shuttuck Denn Mining Corporation (Iron King Branch),supra, has established that where the reasons assigned foraction can be shown to be untrue, an unlawful motivationmay be inferred. Here the reason assigned for the layoff isdemonstrably false, and the conclusion of unlawful motiva-tion is compelled.Several employees testified that on February 15 therewere enough cars on the lot to provide several days' work.This testimony was not controverted. In fact, LeFevre testi-fied that there was at least 4 days' production on the park-ing lot on the day of the layoff and that at no time from thelayoff to the permanent closing of the plant in July werethere less than 70 uncut cars, I day's production, on the lot.It is undisputed that there was a drop in production afterFebruary 15; the issue is, Why? As LeFevre'" put it: "Weran 70 cars a day until we reduced our staff with the layoff.Then our production accordingly went down by the num-bers of people. I couldn't run as many cars with fewer peo-ple." Such testimony does not bespeak an employer facedwith a loss of production because of a loss in orders; it is anemployer faced with a loss of production because of a lackof employees.Upon this testimony and the record as a whole, I findand conclude that the reason assigned for the layoff of Feb-ruary 15 is false and that Respondent would not have laidoff the 19 employees on that date but for a desire to dilute1? LeFevre identified himself as the only foreman in the plant and "respon-sible for the total production."129 I)lE(ISIONS ()1: NATIONAL ABOR RELATIONS BOARDthe strength of the Union in the plant, to reduce the numberof virtually certain "yes" votes in the forthcoming election.and to impress upon the remaining employees the risks in-volved in engaging in union activity. To summarize, I basethese findings and conclusions on the following: ( 1) Re-spondent's animosity toward the organizational activities asdemonstrated by its interrogation, threats to discharge.threats to close the plant and cause loss of employment, anddischarge of five known union adherents on January 11; (2)there had been no prior layoffs (except at model change).although there had been prior notices of' diminished pro-duction from General Motors: (3) the timing of the layoff,coming as it did in the middle of a pay period when therewere 4 days' production on the lot: (4) the failure to affirdemployees seniority rights as promised verbally and in writ-ing: (5) 74 percent of the employees were, in fact, unionmembers: (6) the lack of necessity for the layoff, even underRespondent's theory, before the date of' the scheduled rep-resentation case hearing1(7) Respondent's falsely tellingthe Regional Office that the layoff was permanent in anobvious effort to disenfranchise what it knew or (correctly)suspected to be a large number of voters who favored unionrepresentation: (8) the lack of evidence of economic justifi-cation for the layoff: (9) the positive indication by LeFevrethat any reduced production was caused not by a lack oforders but by reduction in the employee complement.Accordingly, I find and conclude that the 19 employeeslaid off on February 15 were discriminated against by Re-spondent to discourage membership in and activity on be-half of a labor organization and that by such conduct Re-spondent violated Section 8(a)(l) and (3) of the Act.CO)N(LUISIONS OF LAW1. Hurst Performance, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. International Union, United Automobile, Aerospace& Agricultural Implement Workers of America, UAW, is alabor organization within the meaning of Section 2(5) of theAct.3. By interrogating employees about their union activi-ties and by threatening employees with discharge, closureof the plant, loss of employment opportunities, and otherunspecified reprisals in the event they became or remainedmembers of the Union or chose union representation, Re-spondent has engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)( 1) of the Act.4. By discharging employees Robert McCord, Larry In-man, Stephen Carter, Donald Stephen Taylor, and QuincyFant and by laying off the following named employees, Re-spondent has engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(3) of the Act:Jeffrey RobertsonDanny RobertsSteve HallEric KendleBrian HaighStephen HakerDonald MohrJames WhitmerSteve BenzMichael CollisCharles TickleJohn StirsmanJeff WebbJon G. BraunsteinChester CollinsLarry SurgartJoe WaltersRobert EvansDennis Phillipsc. The discharge of' Michael BashearsThere is no evidence that Respondent knew or suspectedthe fact that Boshears had signed and returned an authori-zation card on the day before his discharge. While Respon-dent had endeavored to ascertain the identities of card dis-tributors, there is no evidence that it suspected thatBoshears was one of them. To the extent that Respondent'srequest for reports could be argued to include the identitiesof those who did no more than sign a card, there is noevidence that its intelligence was this fast or effective.Boshears was not one of the five avant-garde employeeorganizers who were discharged on January 1 l,'9 and hewas not a victim of the discriminatory layoff of February15. To find a violation in Boshears' case would be to holdthat the discharge of any member of the Union by Respon-dent violates the Act. Such is not the law.I find and conclude that General Counsel has not madeout a prina fiacie case in regard to Boshears, and I shallrecommend that the complaint be dismissed in this regard.°IB his assumes that General Moters gave some notice of diminished pro-duction on February 10 which Respondent contends to have been the case.As noted above Crist testified that there were 7 days between General Mo-tors' notices of reduced production and actual effect on Respondent.1, In fact, Boshears profited by the discharges: he was hired as a directresult.20 Assuming the existence of a prima J.aiw case in regard to the dischargeof Boshears, there is no evidence that the reason assigned was pretextualMoreover, Boshears anticipated the reason, a positive indication that heknew that Respondent was dissatisfied with his performance.5. T'he aforesaid unfair labor practices set forth aboveaffect commerce within the meaning of Section 2(6) and (7)of the Act.6. The Respondent has not otherwise violated the Act.TIlE RFMEDYHaving found that Respondent engaged in unfair laborpractices, I shall recommend that it be ordered to cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.As I have found that Respondent unlawfully dischargedor laid off the 24 employees named herein, I shall recom-mend that Respondent be ordered to make them whole forany loss of earnings they may have suffered as a result ofthe discrimination against them by payment to them of theamount they normally would have earned from the date oftheir discharge or layoff until the permanent closing of theplant or until the date of offers of reinstatement or recall, ifany, less the net earnings, to which shall be added interestto be computed in the manner prescribed in F. /. Wool-worth Conmpan', 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977)." Since it is undisputedthat the plant is now permanently closed, I shall not recom-mend an order that Respondent be required to recall orreinstate the discriminatees at this time.Upon the foregoing findings of fact and conclusions of21 See, generally, Isis Plumbing & Healing (Co. 138 NLRB 716 (1962).130 law and the entire record, and pursuant to Section 10(c) ofthe Act, I herebv issue the following recommended:ORDER2Respondent, urst Performance. Inc.. its officers, agents.successors, and assigns, shall:I. Cease and desist from:(a) Interrogating employees about their union activities.(b) Threatening employees with discharge. closure of theplant, loss of employment opportunities. or other unspeci-fied reprisals in the event they become or remain membersof the Union or choose to be represented by a labor organi-zation.(c) Laying off, discharging, refusing to reinstate or recall,or otherwise discriminating against employees in regard tohire or tenure of employment or any term or condition ofemployment because they become members of or engage inactivities on behalf of International Union, United Auto-mobile, Aerospace & Agricultural Implement Workers ofAmerica, UAW. or any other labor organization.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to engagein or refrain from engaging in any or all the activities speci-fied in Section 7 of the Act.22 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labo)r Relations Board. the findings,conclusions, and recommended Order herein shall, as proided in Sec 102 48of the Rules and Regulations. be adopted b) the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.I[IRST PERFORMAN(CE,. INC.2. Take the following affirmative action, which is neces-sary to effectuate the policies of the Act:(a) Make employees Robert McCord, Quincy ant. Lar-ry Inman, Stephen Carter, Donald Stephen aylor. Jeffre,Robertson. Dannv Roberts,. Steve Htall, Eric Kendle, BrianHaigh, Stephen Ilaker. Donald Mohr. James Whitmer,Steve Benz, Michael Collis. (Charles Tickle. John Stirsman,Jeff Webb, Jon (i. Braunstein. Chester (ollins. arr' Sur-gart. Joe Walters. Robert Evans. and Dennis Phillips wholefor any loss of earnings they may have suffered as a resultof discrimination against them in the manner set fo;,rth inthe section of this Decision entitled " he Remed,"ylb) Preserve and, upon request, make a tailable theBoard or its agents. tfor examination and cop ing. all pay-roll records, social security pan ment records. timecards,personnel records and reports, and all other records rel-evant and necessary to a determination of compliance withparagraph (a) above.(c) Mail to each of its employees emploxed betweenJanuary 6. 1978. and the permanent closing of its Cincin-nati. Ohio. plant signed copies of the attached noticemarked "Appendix.":Copies of said notice for said mail-ing shall be provided b the Regional Director for Region9.(d) Notify the Regional l)irector tfor Region 9. in writ-ing, within 20 days from the date of this Order. what stepshave been taken to comply herewith.' In he e ent Ihat this Order is en forced h a juidgment ola t ited St lles(')ur of Appeals. the ,sords in the notice reading "ptoled l h ()rder of theNaoin;al Labor Relatios Board" hall read "Post ed Puruanl to .a Judgmenilof the I:nlted Slt es ()our I 1 ppeals t intorcilg it Order at Ile Nltio.llll.Labor Relations Board "131